Citation Nr: 0113696	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  98-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original (compensable) rating for 
post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated December 27, 1999, which 
vacated an October 1998 Board decision and remanded the case 
for further development.  The motion for remand noted the 
present matter on appeal arose from the initial November 1996 
rating determination of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Montgomery, Alabama, which 
assigned a noncompensable disability rating.  

In June 2000 the Board remanded the case to the RO for 
additional development.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In addition, the Board notes that the June 2000 remand order 
included instructions for the RO to schedule the veteran for 
a VA psychiatric examination to determine the nature and 
extent of his service-connected PTSD.  Although VA records 
indicate an examination was scheduled in September 2000, no 
additional information regarding that examination is of 
record.  The Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, this matter 
must be remanded to the RO for additional development. 

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  

The RO should determine if the veteran 
underwent the examination scheduled in 
September 2000 and, if so, to obtain a 
copy of any associated reports.  All 
records obtained should be added to the 
claims folder.

2.  If any report associated with the 
examination scheduled in September 2000 
can not be obtained, the RO should 
schedule the veteran for another VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  The claims file and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  

The examiner is requested to provide a 
detailed account of all manifestations 
of any present psychiatric 
disability(ies) and should specify which 
symptoms are associated with the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another it should be so 
specified.  

The examiner should reconcile any 
opinion provided with the other evidence 
of record, including the February 1998 
VA outpatient treatment report which 
noted the veteran's PTSD was severe, 
comment upon the extent to which the 
service-connected PTSD impairs the 
veteran's occupational and social 
functioning, and assign a Global 
Assessment of Functioning (GAF) score 
with a definition of the numerical code 
assigned.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and re-adjudicate the matter on appeal.  
The RO should consider whether separate 
or "staged" schedular disability 
ratings are warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO should also consider the rating 
criteria effective before and after 
November 1996 and apply the criteria most 
favorable to the veteran.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective 
before and after November 1996).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




